UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
UNITED STATES OF AMERICA




     -against-
                                        ORDER l:19-mj-10177-UA-2
     Charles Ifeanyi Ogozy

                                                 Defendant


------------------------------------X


     Sarah Netburn, United States District Judge:

     ORDERED that the defendant's conditions of release be modified
to include substance abuse testing/ treatment as well as mental
health evaluation and treatment as directed by Pretrial Services.


     Dated: New York, New York
            February _J_, 2020


                                        SO ORDERED




                                            ·\
                                                             · ~
                                                             ,I
                                   Sarah•
                                   United           Mag·strate Judge
